UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7836



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY GRAHAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-95-70115; CA-05-227)


Submitted:   April 28, 2006                   Decided:   May 15, 2006


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Timothy Graham, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Timothy Graham seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2000) motion, entered

April 20, 2005, and denying his Fed. R. Civ. P. 59(e) motion,

entered May 12, 2005.     According Graham the benefit of Fed. R. App.

P. 4(c) and Houston v. Lack, 487 U.S. 266 (1988), the earliest date

his notice of appeal may be deemed filed is November 15, 2005,

beyond both the sixty-day appeal period under Fed. R. App. P.

4(a)(1)(B), and the thirty-day excusable neglect period allowed

under Fed. R. App. P. 4(a)(5).        See Shah v. Hutto, 722 F.2d 1167,

1168   (4th    Cir.   1983);   see   also    Fed.   R.   App.   P.   4(a)(4)(A)

(providing that if a party timely files a Rule 59(e) motion, the

time to file an appeal runs from the entry of the order disposing

of that motion).

              We construe Graham’s notice of appeal, which alleges that

he did not timely receive notice of the denial of his Rule 59(e)

motion, as a motion to reopen the time to note an appeal under Fed.

R. App. P. 4(a)(6).      United States v. Feuver, 236 F.3d 725, 729 &

n.7 (D.C. Cir. 2001).          Accordingly, we remand the case to the

district court for the limited purpose of permitting that court to

determine whether Graham can satisfy the requirements for reopening

the appeal period set forth in Fed. R. App. P. 4(a)(6).                    See

Ogden v. San Juan County, 32 F.3d 452, 454 (10th Cir. 1994).               The




                                     - 2 -
record, as supplemented, will then be returned to this court for

further consideration.

                                                        REMANDED




                             - 3 -